Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: FEROELECTRIC MEMORY DEVICE WITH STACKED METAL OXIDE RESISTOR LAYER.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8, 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dewey et al. [US PGPUB 20200098925] (hereinafter Dewey).

Regarding claim 1, Dewey teaches a ferroelectric memory device comprising: 
a semiconductor substrate (110, Para 23/24); 
a fin structure (120/125, Fig. 2) disposed on the semiconductor substrate (Fig. 2) and 5having a trench (opening in which materials 130-150 are formed), the trench having a bottom surface (surface facing bottommost surface of 130, Fig. 2) and a sidewall surface (surface facing vertical sidewall surface of 130, Fig. 2); 
a ferroelectric layer (130, Para 26) disposed on the bottom surface and the sidewall surface of the trench (Fig. 2); 

a gate electrode layer (150, Para 29) electrically connected to the each resistor layer in the plurality of resistor layers (at least electrically connected in series –it is noted that “a gate electrode layer individually (and) electrically connected to the each resistor layer” isn’t claimed), 
wherein the plurality of resistor layers are disposed between the 15gate electrode layer and the ferroelectric layer (Fig. 2).  
It is noted that the referenced embodiment does not specifically disclose that each resistor layer of the plurality of resistor layers having a different electrical resistance.
However, it is noted that Dewey teaches that in some embodiments layer 140 may or may not include grading (e.g., increasing and/or decreasing) the content of one or more materials in at least a portion of the layer (where the grading will result in different electrical resistance in the layer).
In view of the grading teaching by Dewey, it would have been obvious to a person having ordinary skills in the art to combine the referenced teachings based on the rationale of combining prior art elements/teachings according to known methods to yield predictable results –where such a combination is the simple substitution of one known element/structure with a suitable another to obtain predictable results (MPEP 2143).

Regarding claim 2, Dewey teaches a ferroelectric memory device further comprising: 
a source region and a drain region (160, Para 30) disposed in the fin structure at locations opposite to each other with respect to the trench.  

Regarding claim 4, Dewey teaches a ferroelectric memory device wherein the 41each resistor layer of the plurality of resistor layers comprises metal oxide having a different oxygen vacancy concentration (Para 28; in view of the grading in the metal oxide layer).  

Regarding claim 5, Dewey teaches a ferroelectric memory device wherein the metal oxide comprises at least one of zirconium oxide, hafnium oxide, 5tungsten oxide, titanium oxide, nickel oxide, copper oxide, manganese oxide, tantalum oxide, niobium oxide and iron oxide (Para 28).  

Regarding claim 6, Dewey teaches a ferroelectric memory device wherein the plurality of resistor layers are arranged to implement a gradient of electrical resistance (Para 28).

Regarding claim 8, Dewey teaches a ferroelectric memory device wherein the ferroelectric layer comprises at least one of hafnium oxide (HfO2), 15zirconium oxide (ZrO2) and hafnium zirconium oxide (Hfo.5Zro.502) (Para 28).  

20 Regarding claim 14, Dewey teaches a ferroelectric memory device comprising: 
a semiconductor substrate (120/125, Fig. 2) including a trench (opening in which materials 130-150 are formed), the trench having a bottom surface and a sidewall surface (Fig. 2); 
a ferroelectric layer (130, Para 26) disposed on the bottom surface and the sidewall surface of the trench (Fig. 2); 
43a plurality of resistor layers (metal oxides 140, Para 28) disposed to contact the ferroelectric layer (Fig. 2), 
a gate electrode layer individually (and) electrically connected to the each resistor layer” isn’t claimed).  
It is noted that the referenced embodiment does not specifically disclose that each resistor layer of the plurality of resistor layers having a different electrical resistance.
However, it is noted that Dewey teaches that in some embodiments layer 140 may or may not include grading (e.g., increasing and/or decreasing) the content of one or more materials in at least a portion of the layer (where the grading will result in different electrical resistance in the layer).
In view of the grading teaching by Dewey, it would have been obvious to a person having ordinary skills in the art to combine the referenced teachings based on the rationale of combining prior art elements/teachings according to known methods to yield predictable results –where such a combination is the simple substitution of one known element/structure with a suitable another to obtain predictable results (MPEP 2143).

Regarding claim 15, Dewey teaches a ferroelectric memory device further comprising: a source region and a drain region (160, Para 30) disposed in the substrate at locations opposite to each other with respect to the trench (Fig. 2).  

Regarding claim 17, Dewey teaches a ferroelectric memory device wherein the 15each resistor layer of the plurality of resistor layers comprises metal oxide (Para 28) having a different oxygen vacancy concentration (Para 28; in view of the grading in the metal oxide layer).  

Regarding claim 18, Dewey teaches a ferroelectric memory device wherein the plurality of resistor layers are arranged to implement a gradient of electrical resistance (Para 28). 

Allowable Subject Matter
Claims 3, 7, 9-13, 16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





			/ISMAIL A MUSE/                                   Primary Examiner, Art Unit 2819